Mr. Justice Allen
delivered the opinion of the court.
This is an action for damages sustained as the result of the killing of a cow. The injury complained of is alleged to be due to the negligent operation of an automobile upon a public highway. The case was begun in a justice court, and there are no pleadings. After two trials in the county court, a judgment was entered for plaintiff. The defendant brings the case here, and applies for a supersedeas.
Error is assigned to the refusal of the trial court to give certain instructions. None of the testimony has been preserved by a bill of exceptions or otherwise. In the absence of the testimony we must assume that the action of the court in refusing the instructions was proper. Rogers v. Rogers, 57 Colo. 132, 136, 140 Pac. 193.
Complaint is made of a certain instruction given, but we do not find the same erroneous in so far as any proposition of law is therein stated. It will be presumed, therefore, that it was properly given. 4 C. J. 769.
Supersedeas is denied and judgment affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Wititford concur.